Exhibit 10.1

 

  

 

ASSIGNMENT AND ASSUMPTION AND

COMMERCIAL LOAN MODIFICATION AGREEMENT

 

 

This Assignment and Assumption and Commercial Loan Modification Agreement
(“Agreement”) is made effective as of the 13th day of May 2019, by and between
Mercer County State Bank (“Bank”) and New Castle Country Club (“Borrower”) and
The Havana Cigar Shop, Inc., dba Avalon Field Club at New Castle, a Pennsylvania
Corporation (“Buyer/Obligor” and/or “Avalon Field Club”).

 

BACKGROUND

 

Bank is the present owner and holder of a certain Promissory Note (“Note”) dated
June 21, 2013 in the original principal amount of Nine Hundred Fifty Thousand
Dollars and No Cents ($950,000.00) referenced as Loan #17505 and a certain
Credit Agreement (“LOC”) dated May 28, 2014 with a credit limit of One Hundred
Fifty Thousand and No Cents ($150,000.00) referenced as Loan #89755, both
executed by Borrower as maker and payable to Bank (collectively, the “Loan”);
the terms and conditions of which Loan are more fully described in the following
documents: Business Loan Agreements dated June 21, 2013 and May 28, 2014
(collectively, “Loan Agreements”); Mortgage dated June 21, 2013 and recorded
June 24, 2013 at the Lawrence County Recorder of Deeds as Document
Number 2013-007010 (“Mortgage #1”); Assignment of Rents dated June 21, 2013 and
recorded June 24, 2013 at the Lawrence County Recorder of Deeds as Document
Number 2013-007011 (“Assignment of Rents”); Open-End Mortgage and Security
Agreement dated June 21, 2013 and recorded June 24, 2013 at the Lawrence County
Recorder of Deeds as Document Number 2013-007012 (“Mortgage #2”); Modification
of Mortgage dated May 28, 2014 and recorded May 29, 2014 at the Lawrence County
Recorder of Deeds as Document Number 2014-004053; Assignment of Rents dated June
21, 2013 and recorded June 24, 2013 at Lawrence County Recorder of Deeds as
Document Number 2013-007013 (“Assignment of Rents #2”); Modification of
Assignment of Leases and Rents dated May 28, 2014 and recorded May 29, 2014 at
the Lawrence County Recorder of Deeds as Document Number 2014-004054; Commercial
Security Agreements, both dated June 21, 2013 (collectively, “Security
Agreements”), and UCC Financing Statement Number 2013062005243 (“UCC”); all of
the foregoing documents are hereinafter collectively referred to as the “Loan
Documents”, and are incorporated herein by reference.

 

Borrower has requested the Bank to permit an assignment to and assumption of the
Loan by Buyer/Obligor, Avalon Field Club, and said Buyer/Obligor shall assume
and agree to pay the entire unpaid balances of the Loan and comply with and
perform all the terms, conditions and obligation of the Loan and the Loan
Documents. Buyer/Obligor further agrees to the modification of terms of the Loan
and the Bank is willing to consent to the same on the terms and conditions
expressed herein, including those terms as set forth on the attached hereof.

 

 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties do hereby agree as follows:

 

1.

Assumption of Loan. Buyer/Obligor hereby expressly assumes the Loan upon the
terms and conditions contained in the Loan Documents and agrees to pay the Loan
in accordance with the terms and conditions therein.

 

2.

Consent to Assignment and Assumption of Loan. Bank hereby consents to the
assignment of the Loan to Buyer/Obligor and assumption of the debts by
Buyer/Obligor, as specifically set forth in this Agreement, effective upon the
satisfaction and performance of the following terms and conditions:

 

 

a.

Execution and delivery by Borrower and Buyer/Obligor of this Agreement;

 

 

b.

All representations and warranties of Borrower and Buyer/Obligor contained in
this Agreement, in the Loan Documents, and in any documents or instruments
executed in connection with the Loan contemplated hereby shall be true and
correct in all material respects as of the date of this Agreement;

 

 

c.

Borrower shall have performed and fulfilled all covenants and obligations
required pursuant to this Agreement on or prior to the date of this Agreement;
and

 

 

d.

All payments on the Loan shall be current as of the date of this Agreement.

 

3.

The unpaid principal balance of the Note, as of the date of this Agreement, is
Six Hundred Fifty-Two Thousand, Nine Hundred Three Dollars and Eighty-One Cents
($652,903.81). The unpaid principal balance of the LOC, as of the date of this
Agreement, is One Hundred Thirty-Four Thousand Four Hundred Nineteen and
fifty-one cents ($134,419.51).

 

4.

The parties hereby agree that, as of the date of this Agreement, the Loan shall
be modified in the following respects:

 

 

a.

The Havana Cigar Shop, Inc., a Pennsylvania business corporation, dba Avalon
Field Club at New Castle, with the tax identification #20-8418345 and with an
address of 1 American Way NE, Warren, OH 44484, shall hereby assume and be
obligated to pay the entire unpaid balances of the Note and LOC, and to comply
with all the terms and conditions and obligations of the Note, LOC, and Loan
Documents, all of which shall be binding upon Buyer/Obligor and no longer
binding on Borrower.

 

2

--------------------------------------------------------------------------------

 

 

 

b.

There shall be a modification fee of $2,500 payable to Mercer County State Bank,
and attorney’s fees in the amount of $2,250 payable to Bank’s counsel, Shafer
Law Firm, PC, at closing, in each case payable by Buyer/Obligor.

 

5.

Mutual Release. Upon execution of this Agreement, Bank releases Borrower, New
Castle Country Club, from its liability arising under the Note, the LOC, and the
Loan Documents, which liability has been assigned to and assumed by
Buyer/Obligor. Borrower releases Bank from any and all claims arising out of or
related to the creditor relationship between Borrower and Bank.

 

6.

Borrower and Buyer/Obligor severally represent and warrant to the Bank that the
execution of this Agreement, the delivery by Borrower and Buyer/Obligor to Bank
of all documents provided herein, and Borrower and Buyer/Obligor’s performance
hereof and the transactions contemplated hereby, have been properly authorized
and constitute the valid and binding obligations of the Borrower and
Buyer/Obligor and are enforceable against Borrower and/or Buyer/Obligor in
accordance with its terms. Borrower and Buyer/Obligor shall provide Bank with
resolutions authorizing execution of this Agreement satisfactory to Bank.

 

7.

Buyer/Obligor represents and warrants to the Bank that the Buyer/Obligor’s
financial condition is and shall remain such as to enable Buyer/Obligor to
perform all of its monetary obligations as provided in this Agreement.
Buyer/Obligor shall be of good standing with the Commonwealth of Pennsylvania as
of the date of Closing.

 

8.

Buyer/Obligor represents and warrants to Bank that, as of the date of this
Agreement, Buyer/Obligor shall have good and marketable title to the property or
collateral as described in the Loan Documents free and clear of all liens except
those created by the Loan Documents.

 

9.

Prior to the assignment and assumption contemplated by this Agreement Borrower
has been in compliance in all material respects with all representations,
warranties and covenants contained in the Loan Documents; and after giving
effect to the assignment and assumption contemplated by this Agreement
Buyer/Obligor shall be in compliance in all material respects with all
representations, warranties and covenants contained in the Loan Documents.

 

10.

Borrower and Buyer/Obligor severally represent and warrant to the Bank that they
have no defenses, setoffs, or counterclaims of any kind or nature whatsoever
against Bank with respect to the Loan Documents or obligations thereunder, or to
any action previously taken or not taken by Bank with respect thereto or with
respect to any security interest, encumbrance, lien, or collateral in connection
therewith to secure the outstanding indebtedness under the Loan.

 

3

--------------------------------------------------------------------------------

 

 

11.

Borrower and Buyer/Obligor hereby severally waive, release, and forever
discharge the Bank, its agents, officers, directors, and employees, from and
against any and all rights, claims or causes of action against the Bank, it
agents, officers, directors, and employees, arising out of its or their actions
or inactions in connection with the Loan, or any security interest, lien, or
collateral in connection therewith as well as any and all rights of setoff,
defenses, claims, causes of action, and any other bar to the enforcement of the
Loan Documents.

 

12.

Borrower and Buyer/Obligor further acknowledge and agree that the Bank is
specifically relying upon the representations, warranties, and agreements
contained herein.

 

13.

This Agreement shall not be amended or modified in any way except by an
instrument in writing executed by each of the parties hereto.

 

14.

This Agreement shall be governed by and shall be construed in accordance with
the laws of the Commonwealth of Pennsylvania.

 

15.

This Agreement constitutes the entire Agreement between the parties hereto, and
there are no agreements, understandings, warranties, or representations with
respect to the matters set forth herein except as specifically delineated
herein.

 

16.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, legal representatives, and assigns.

 

17.

The parties hereto agree that, upon the reasonable request of the other party to
this Agreement, each such party will execute and deliver to the requesting party
such other additional instruments and documents, or perform or cause to be
performed such other and further acts and things, as may be reasonably necessary
to more fully consummate the transactions as set forth in this Agreement,
provided, however, that performance by either party under this paragraph shall
not create any new liability or obligation on the performing party whatsoever.

 

18.

In the event Buyer/Obligor shall fail to timely pay any and all amounts due
hereunder, or comply with any of the terms set forth hereunder, this Agreement
shall automatically, without notice, any notice being expressly waived by the
Borrower and Buyer/Obligor, be deemed a default hereunder and under the Loan
Documents.

 

19.

Borrower and Buyer/Obligor hereby ratify and acknowledge the continuing validity
and enforceability of the Loan Documents and the obligations and liens evidenced
thereby.

 

4

--------------------------------------------------------------------------------

 

 

20.

Except as expressly provided in this Agreement, all terms, covenants,
conditions, and provisions of the Loan Documents shall be and remain in full
force and effect, as written, unmodified hereby. In the event of any conflict
between the terms of this Agreement and the Loan Documents, this Agreement shall
control. In no manner shall this Agreement impair the security interests
represented thereby, nor shall such lien or liens or security interest be in any
manner waived, impaired or diminished.

 

Provided, however, that in all other respects the Loan and said Loan Documents
shall remain in full force and effect as previously written.

 

 

 

[Remainder of Page Intentionally Blank]

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this 10th day of
May 2019.

 

 

 

Attest:  BUYER/OBLIGOR:      

The Havana Cigar Shop, Inc., dba

Avalon Field Club at New Castle

    /s/ Bryan P. Saksa                                   By: /s/ Christine M.
Bell                        Bryan P. Saksa, Treasurer/Secretary  Christine M.
Bell, President  

 

 

 

 

 

 

 

ACKNOWLEDGMENT

 

STATE OF OHIO :   :         SS COUNTY OF TRUMBULL :

 

On this 10th day of May, 2019, before me, a Notary Public, the undersigned
officer, personally appeared Christine M. Bell, who acknowledged herself to be
the President of The Havana Cigar Shop, Inc., a Pennsylvania business
corporation, d/b/a Avalon Field Club at New Castle, and that she as such
officer, being authorized to do so, executed the foregoing instrument for the
purposes therein contained by signing the name of the corporation by herself as
such officer.

 

IN WITNESS WHEREOF, I have hereunto set my hand and Notarial seal.

 

 

 

My Commission Expires: 11/5/2020 Angela K. Marimpietri   Notary Public

 

[n01.jpg]

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this 9th day of
May 2019.

 

 

Attest:  BORROWER:   New Castle Country Club     /s/ Art Prioletti             
                           By: /s/ Walter F. Kustra                           
   Art Prioletti, Secretary Walter F. Kustra, President

 

 

 

 

 

 

 

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA :   :         SS COUNTY OF LAWRENCE :

 

On this 9th day of May, 2019, before me, a Notary Public, the undersigned
officer, personally appeared Walter F. Kustra, who acknowledged himself to be
the President of New Castle Country Club, a Pennsylvania non-profit corporation,
and that he as such officer, being authorized to do so, executed the foregoing
instrument for the purposes therein contained by signing the name of the
corporation by himself as such officer.

 

IN WITNESS WHEREOF, I have hereunto set my hand and Notarial seal.

 

 

 

My Commission Expires:  3/3/2021 Wynn A. Hassan   Notary Public

 

[n02.jpg]

 

7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has accepted this Agreement this 10th day of
May 2019.

 

 

 

MERCER COUNTY STATE BANK

 

/s/ Ronald J. McNeely                                

BY: Ronald J. McNeely, Sr. Vice President

  and Chief Lending Officer

 

 

 

 

 

 

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA :   :         SS COUNTY OF MERCER :

 

On this 10th day of May, 2019, before me, a Notary Public, the undersigned
officer, personally appeared Ronald J. McNeely, who acknowledged himself to be
the Sr. Vice President and Chief Lending Officer of Mercer County State Bank, a
Pennsylvania financial institution, and that he as such officer, being
authorized to do so, executed the foregoing instrument for the purposes therein
contained by signing the name of the corporation by himself as such officer.

 

IN WITNESS WHEREOF, I have hereunto set my hand and Notarial seal.

 

 

 

My Commission Expires:  6/9/2020 Edith M. Bernarding   Notary Public

 

[n03.jpg]

 

8